EXHIBIT 99.1 Las Vegas Sands Reports Second Quarter 2012 Results Net Revenue Increased 10.1% to $2.58 Billion in the Second Quarter of 2012 Compared to the Second Quarter of 2011 Consolidated Adjusted Property EBITDA was $844.7 Million and Reflected Low Hold on Table Games Play in Singapore, Macao and Las Vegas Adjusted Earnings per Diluted Share was $0.44 in the Second Quarter of 2012 Compared to $0.54 in the Second Quarter of 2011 Third Consecutive Quarterly Dividend of $0.25 per Share Declared Las Vegas, NV (July 25, 2012) — Las Vegas Sands Corp. (NYSE: LVS) today reported financial results for the quarter ended June 30, 2012. Second Quarter Overview Mr. Sheldon G. Adelson, chairman and chief executive officer, stated, “While our quarterly results did not meet my expectations, and were impacted by lower hold on table games play compared to last year’s second quarter, higher provisions for accounts receivable at Marina Bay Sands in Singapore, and elevated legal expenses, our financial results reflected solid revenue growth overall and significant cash flow in both Macao and Singapore, as well as the continued steady execution of our Cotai Strip development plan in Macao. “We successfully opened on April 11, 2012 the first phase of Sands Cotai Central, the largest Integrated Resort development in the company’s history.The debut of Cotai Central represents the completion of another major milestone in the steady and disciplined execution of our Cotai Strip master plan and development strategy.As approximately 4,000 additional rooms and suites, plus additional shopping, dining, entertainment and gaming offerings open in Cotai Central’s later phases, we expect strong growth from the property to continue in the future.Importantly, we believe the attractions and offerings 1 of Cotai Central, and in particular its vital inventory of hotel rooms and suites, will meaningfully benefit Macao and the Cotai Strip in the years ahead as it strengthens its position among the leading business and leisure destinations in Asia.That hotel inventory will also enhance the financial performance of our other Cotai Strip properties, The Venetian Macao and Four Seasons Hotel Macao and Plaza Casino.Upon the completion of Cotai Central, our three Cotai Strip properties will encompass 25 million square feet of interconnected Integrated Resort capacity featuring five hotel brands and over 9,000 rooms and suites, 1,300 gaming tables, 6,000 slot machines and electronic table games, approximately two million square feet of retail space, plus dining, convention, meeting and exhibition capacity, and entertainment attractions that will meaningfully increase overnight visitation to Macao and provide an outstanding platform for growth in the years ahead.” In Macao during the quarter we generated significantly stronger gaming volumes across our property portfolio, while adjusted property EBITDA increased 9.6% to reach $429.0 million with an adjusted property EBITDA margin of 29.5%. Strong growth in each segment of our gaming business was evident in our property portfolio, with rolling volumes increasing 36.3% to a record $33.35 billion, Non-rolling drop increasing 20.9% to a record $2.22 billion, and slot handle increasing 72.5% to a record $2.63 billion. The increases in gaming volumes led to Rolling, Non-Rolling and slot gross gaming revenue growth that was in excess of the growth in the Macao market in each category as compared to last year’s second quarter by 160.8%, 18.8% and 16.8%, respectively. This is the first quarter we have exceeded the market rate of growth in Macao in all three categories since 2008.Our overall market share of gross gaming revenue in Macao also increased to 17.7% in the second quarter of 2012 compared to 16.0% in the second quarter of 2011, and we continue to lead the Macao market in terms of share of adjusted property EBITDA. These gaming volume and revenue increases in Macao, together with the contribution from the important non-gaming (hotel, retail, mall and convention) components of our Integrated Resort business model, continue to drive growth.We remain pleased that the investments we have made to expand our offerings in the VIP segment remain evident in our quarterly operating results, with the Four Seasons Hotel Macao and Plaza Casino increasing its Rolling Chip volume by over 174% compared to the same quarter last year and generating a record quarterly EBITDA of $76.6 million for the property. Marina Bay Sands in Singapore delivered a steady financial performance, including good growth in its hotel and retail segments, although lower rolling volume, low hold on rolling table games play and higher provisions for accounts receivable negatively impacted our results this quarter.Marina Bay Sands produced $330.4 million of adjusted property EBITDA during the quarter and an EBITDA margin of 47.6%.Strong growth in non-rolling chip drop (up 8.2%) and slot volumes (up 15.1%) coupled with continued growth in visitation and non-gaming revenue streams including hotel revenues (up 30.1%) reflect the broad appeal of the property to Singapore’s visitors from across the Asian region.Looking ahead, as Singapore’s complementary business and leisure tourism offerings continue to expand, we are confident that Marina Bay Sands will continue to generate outstanding returns for our company. In Las Vegas, The Venetian and Palazzo generated $64.4 million in adjusted property EBITDA during the quarter.Hold was lower this quarter compared to the quarter last year, which negatively impacted our results.Baccarat play was up, but other table games play was down, reflecting overall market conditions in Las Vegas.Slot handle was up 8.2%. Sands Bethlehem delivered a strong quarter with $26.9 million in adjusted property EBITDA, up 28.1% from the same quarter last year.The property continues to benefit from growth in slot handle, table 2 games play, and hotel revenues.The events center, which opened this quarter, is off to a strong start and should benefit the property in the future. Adjusted earnings per diluted share was $0.44 during the quarter, compared to $0.54 last year.The lower hold on table games play, increased provisions for accounts receivable in Singapore and elevated legal expenses mentioned above were the primary drivers of the decrease in adjusted earnings per diluted share. The prudent management of our cash flow, including the ability to both invest in future growth and to continue to return cash to shareholders, remains a high priority for the company.The board of directors of Las Vegas Sands has declared its third consecutive quarterly cash dividend of $0.25 per common share to be paid on September 28, 2012 to shareholders of record as of September 20, 2012. Company-Wide Operating Results Net revenue for the second quarter of 2012 was $2.58 billion, an increase of 10.1% compared to $2.35 billion in the second quarter of 2011. Consolidated adjusted property EBITDA in the second quarter of 2012 was $844.7 million, a decrease of 6.3% compared to $901.6 million in the year-ago quarter.Consolidated adjusted property EBITDA margin decreased 570 basis points to 32.7% in the second quarter of 2012, compared to 38.4% in the second quarter of 2011. The EBITDA margin in the quarter was negatively impacted compared to the quarter one year ago due to lower hold in Macao, Singapore and Las Vegas and increased provisions for accounts receivable in Singapore. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the second quarter of 2012 decreased 34.6% to $397.7 million, compared to $608.1 million in the second quarter of 2011. The decrease in operating income was principally due to a non-cash impairment loss of $100.8 million on parcels 7 and 8 in Macao, lower hold in Macao, Singapore and Las Vegas, higher provisions for accounts receivable in Singapore, elevated legal fees, and increased pre-opening expenses related to Sands Cotai Central. Adjusted net income (see Note 1) decreased to $365.3 million, or $0.44 per diluted share, compared to $438.6 million, or $0.54 per diluted share, in the second quarter of 2011. The decrease in adjusted net income was principally driven by the lower hold on table games play and higher provisions for accounts receivable mentioned above. On a GAAP basis, net income attributable to common stockholders in the second quarter of 2012 decreased 34.6% to $240.6 million, compared to $367.6 million in the second quarter of 2011, while diluted earnings per share in the second quarter of 2012 decreased 35.6% to $0.29, compared to $0.45 in the prior year quarter. The decrease in net income attributable to common stockholders reflected the decrease in operating income described above, as well as the loss on modification or early retirement of debt during the quarter, partially offset by the benefit from the discontinuation of preferred stock dividends and the accretion of preferred stock resulting from the redemption of the company’s outstanding preferred stock in November 2011. Sands China Ltd. Consolidated Financial Results On a GAAP basis, total net revenues for Sands China Ltd. increased 22.3% to $1.48 billion in the second quarter of 2012, compared to $1.21 billion in the second quarter of 2011. Adjusted property 3 EBITDA for Sands China Ltd. increased 10.7% to $422.9 million in the second quarter of 2012, compared to $382.1 million in the second quarter of 2011. Net income for Sands China Ltd. decreased 40.0% to $160.5 million in the second quarter of 2012, compared to $267.4 million in the second quarter of 2011. The decrease in net income for the quarter was principally due to the aforementioned $100.8 million non-cash impairment loss on parcels 7 and 8, lower Rolling Chip hold, and increased pre-opening expenses related to Cotai Central. The Venetian Macao Second Quarter Operating Results The Venetian Macao continued to enjoy strong visitation and financial performance. The property delivered adjusted property EBITDA of $229.2 million, a decrease of 11.3% compared to $258.4 million in the second quarter of 2011.Operating results were negatively impacted by lower than expected Rolling Chip win percentage of 2.68%.The 2011 quarter included an abnormally high Rolling Chip win percentage of 3.46%. Adjusted property EBITDA margin increased to 35.3% in the second quarter of 2012 from 35.1% in the year-ago quarter.Non-Rolling Chip drop was $1.02 billion for the quarter, about the same as the quarter one year ago, while Non-Rolling Chip win percentage increased to 30.6%.Rolling Chip volume during the quarter decreased 16.5% to $11.16 billion partially due to Paiza Club renovations, which resulted in 19 fewer active rolling tables on average during the quarter. Slot handle was $1.15 billion, an increase of 33.9% compared to the quarter one year ago. Mall revenues increased 23.7% during the quarter compared to the quarter last year. RevPAR decreased 1.0% to $198 due to lower hotel occupancy. The following table summarizes the key operating results for The Venetian Macao for the second quarter of 2012 compared to the second quarter of 2011: Three Months Ended The Venetian Macao Operations June 30, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ ) -13.4% Rooms ) -2.9% Food and Beverage 16.6% Mall 23.7% Convention, Retail and Other ) -18.3% Less - Promotional Allowances ) ) ) -12.7% Net Revenues $ $ $ ) -11.7% Adjusted Property EBITDA $ $ $ ) -11.3% EBITDA Margin % 35.3% 35.1% 0.2 pts Operating Income $ $ $ ) -11.5% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ ) -16.5% Rolling Chip Win %(1) 2.68% 3.46% -0.78 pts Non-Rolling Chip Drop $ $ $ ) -0.3% Non-Rolling Chip Win %(2) 30.6% 25.6% 5.0 pts Slot Handle $ $ $ 33.9% Slot Hold %(3) 5.2% 6.7% -1.5 pts Hotel Statistics Occupancy % 86.7% 89.7% -3.0 pts Average Daily Rate (ADR) $ $ $
